DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Preliminary Amendment filed 2/21/21. 
Claims 1-18 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the single phase PO" in step a and “the carbohydrate derived from the PO” in step e).  There is insufficient antecedent basis for these limitations in the claim. Claims 2-18 depend therefrom and are similarly rejected.
Claim 1 recites the term "primarily" in step e), which is a relative term which renders the claim indefinite. The term "primarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3, 4, 10, and 11
Claim 5 recites the term “preferably” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the final water phase” and “the water soluble".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 5 recites the limitation "low solubility in water".  The term "low solubility" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6 recites the limitation "moderate polarity".  The term "moderate polarity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation "the range".  There is insufficient antecedent basis for this limitation in the claim. It appears the claim should depend from claim 10, otherwise, “the range” should be further defined. For purposes of examination below, the range is interpreted as the range of solvent to PO as in claim 10.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2009/0054711) in view of Dijs (US 2014/0330057).
With respect to claim 1, Lawrence teaches a process for fractionating pyrolysis oil. The process includes introducing solvents into the pyrolysis oil including a plurality of solvents (0036; 0039) which includes two. It would have been obvious to one of ordinary skill in the art at the time of filing to add the two solvents in series as one of a limited number of options (simultaneously, one then two, two then one). “The solvent liquids can include, but are not limited to, alcohols (e.g., low molecular weight alcohol compounds (e.g., C2-C4) such as methanol, ethanol, propanol, and the like), mineral spirits, esters (e.g., alkyl acetate (e.g., ethyl acetate, butyl acetate, and the like)), aromatic hydrocarbons (e.g., toluene, organic acids (e.g., 
Lawrence teaches further separating the pyrolysis oil after treating (0039), but is silent regarding wherein the separating includes settling the mixture to allow phase separation into two fractions and recovering an organic phase and an aqueous phase comprising primarily the carbohydrate derived from the PO, along with acids, and low molecular weight phenolics or wherein the phase separation is by cyclone. 
Dijs teaches known methods for separation of pyrolysis oil and solvent. “The biomass-derived pyrolysis oil can be separated from the biomass-derived pyrolysis product by any method known by the skilled person to be suitable for that purpose. This includes conventional methods such as filtration, centrifugation, cyclone separation, extraction, membrane separation and/or phase separation.” (0049)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to separate the pyrolysis oil mixture as taught in Lawrence using methods known by one skilled in the art for such purpose as in centrifugation, cyclone separation, and phase separation as taught in Dijs. 
With respect to claim 2, Lawrence teaches wherein one of the solvents is water and low molecular weight alcohols in mixture (0039). 
With respect to claims 5-6, Lawrence teaches wherein the solvent may be butyl acetate (0039) and butyl acetate inherently has a low solubility in water of 0.68%, a density of 882.5 kg/m3, and moderate polarity. 
With respect to claim 7, Lawrence teaches ethyl acetate (0039) and ethyl acetate inherently forms an azeotrope with water when distilled.
	With respect to claims 8 and 9, Lawrence teaches wherein the solvent may be butanol, i.e. C4 monohydric alcohol (par. 0039 “e.g., low molecular weight alcohol compounds (e.g., C2-C4) such as methanol, ethanol, propanol, and the like) or butyl acetate (0039).
With respect to claims 3-4 and 10-11, Lawrence teaches the mass flow rate of solvent, which includes solvent or antisolvent, is a ratio from about 0.01 to 2.5 (0042).
claims 12 and 13, Lawrence teaches wherein temperature is reduced to less than 200C in the first two seconds (claim 29), which encompasses the claimed range, and then collects and further cools the mixed stream (0038). 
With respect to claim 15, Lawrence teaches a continuous solvent-oil mixing process (see process described in 0045), followed by collecting and further cooling and downstream separation (0038). Dijs teaches subjecting pyrolysis oil to separation using extraction, centrifuge separation, cyclone separation and/or phase separation (0049). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to operate the combined solvent addition and separation process in a continuous or batch system as one of limited number of options. 
With respect to claim 14, the reduction will depend on the composition of the pyrolysis oil and where the same or overlapping process is conducted it expected the same reduction in hydrophobic aromatic fraction is achieved. 
With respect to claim 16, Lawrence teaches separation of the solvent and pyrolysis oil. Dijs teaches separation of pyrolysis oil and solvent using phase separation. 
With respect to claim 18, Dijs teaches using centrifugal separation (0049). It would have been within the skill of the ordinary artisan at the time of invention to design the force such that a separation of the oil and aqueous phases is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. MPEP 2144.
With respect to claim 18, Dijs teaches using centrifugal separation (0049).
With respect to claim 18, Dijs teaches using centrifugal separation (0049). It would have been within the skill of the ordinary artisan at the time of invention to design the force such that a separation of the oil and aqueous phases is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. MPEP 2144.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771